DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 2, the dots before and after the word “degree” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiokawa et al.
Shiokawa et al. (US Pub. No. 2018/0164554 A1) discloses (see annotated Figure 6):

    PNG
    media_image1.png
    611
    529
    media_image1.png
    Greyscale

Regarding claim 1, a projection optical system (Figure 6, element 3A) that enlarges and projects an image displayed on an image display surface (Figure 6, element 18), the projection optical system (Figure 6, element 3A) comprising: a first optical system (Figure 6, element A) and a second optical system (Figure 6, element B) disposed in that order from an enlargement side, wherein the second optical system (Figure 6, element B) forms an intermediate image of the image (Figure 6, element 30), the first optical system (Figure 6, element A) enlarges and projects the 
Regarding claim 4, the projection optical system (Figure 6, element 3A) functions as a monofocal lens that projects at an angle of view of 100° or larger (i.e. the maximum field angle is no smaller than 120°; page 6, paragraph 0085, lines 5-6).
Regarding claim 5, an optical axis (Figure 6, element L) of the first lens group (Figure 6, elements L1-L12) is parallel to an optical axis (Figure 6, element L) of the third lens group (Figure 6, elements L17-L22).
Regarding claim 6, the first reflecting optical element (Figure 6, element 31) bends an optical path (Figure 6, element L) of the projection optical system (Figure 6, element 3A) at a first angle of 90° (clearly illustrated in Figure 3A).
Regarding claim 7, the second reflecting optical element (Figure 6, element 32) bends an optical path (Figure 6, element L) of the projection optical system (Figure 6, element 3A) at a second angle of 90° (clearly illustrated in Figure 6).
Regarding claim 8, the first reflecting optical element (Figure 6, element 31) or the second reflecting optical element (Figure 6, element 32) is a plane mirror (Figure 6 clearly illustrates that elements 31 and 32 are plane mirrors; page 7, paragraph 0099, lines 2-3 and 6).
Regarding claim 10, a projection apparatus (Figure 1, element 1) comprising: an image display element (Figure 1, elements 18R, 18G and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa et al. in view of Masui et al.
Shiokawa et al. (US Pub. No. 2018/0164554 A1) discloses a first reflecting optical element (Figure 6, element 31) or a second reflecting optical element (Figure 6, element 32) is a prism (page 8, paragraph 0103, lines 1-2).

Masui et al. (US Pub. No. 2018/0307041 A1) discloses a first reflecting optical element (Figure 2, element P1) that is a right-angle prism (i.e. triangular prism) comprising an oblique side (i.e. oblique surface) as a reflecting surface (page 6, paragraph 0068, lines 8-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first reflecting optical element that is a right-angle prism comprising an oblique side as a reflecting surface as shown by Masui et al. in combination with Shiokawa et al.’s invention for the purpose of bending the light path between the first optical system and the second optical system (Masui et al., page 6, paragraph 0068, lines 11-12), and for shortening the projection-direction length of the projection optical system so that is possible to improve a degree of freedom of installation of the projection apparatus (Masui et al., page 6, paragraph 0068, lines 14-17).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 13-18 are allowed.
Claim 12 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Shiokawa et al. (US Pub. No. 2018/0164554 A1) discloses a projection optical system (Figure 6, element 3A) that enlarges and projects an image displayed on an image display surface (Figure 6, element 18), the projection optical system (Figure 6, element 3A) wherein T3 is a distance on the optical axis (Figure 6, element L) from a surface of the third lens group closest to the enlargement side to a surface of the third lens group closest to the reduction side (i.e. distance between elements L17 and L22 in Figure 6).  However, Shiokawa et al. and the prior art of record neither shows nor suggests a projection optical system wherein the following conditional formula (2) is satisfied:  1.5 < T2/T3 < 5.0 ... (2) where T2 is a distance on the optical axis from a surface of the second lens group closest to the enlargement side to a surface of the second lens group closest to the reduction side.
Regarding claim 3, Shiokawa et al. (US Pub. No. 2018/0164554 A1) discloses a projection optical system (Figure 6, element 3A) that enlarges and projects an image displayed on an image display surface (Figure 6, element 18).  However, Shiokawa et al. and the prior art of record neither shows nor suggests a projection optical system wherein the following conditional formula (3) is satisfied:  0.3 < T2/Tw < 0.5 ... (3)  where T2 is a distance on the optical axis 
Regarding claim 11, Shiokawa et al. (US Pub. No. 2018/0164554 A1) discloses a projection optical system (Figure 6, element 3A) that enlarges and projects an image displayed on an image display surface (Figure 6, element 18), the projection optical system (Figure 6, element 3A) comprising: a first optical system (Figure 6, element A) and a second optical system (Figure 6, element B) disposed in that order from an enlargement side, wherein the second optical system (Figure 6, element B) forms an intermediate image of the image (Figure 6, element 30), the first optical system (Figure 6, element A) enlarges and projects the intermediate image (Figure 6, element 30), the first optical system (Figure 6, element A) comprises: a first lens group (Figure 6, elements L1-L12), a first reflecting optical element (Figure 6, element 31), and a part of a second lens group (Figure 6, elements L13-L15), disposed in that order from the enlargement side, the second optical system (Figure 6, element B) comprises: a remainder of the second lens group (Figure 6, element L16), a second reflecting optical element (Figure 6, element 32), and a third lens group (Figure 6, elements L17-L22), disposed in that order from the enlargement side, the second reflecting optical element (Figure 6, element 32) reflects light output from the third lens group (Figure 6, elements L17-L22) toward the second lens group (Figure 6, 
0.3 < T2/Tw < 0.5 ... (3) where T2 is a distance on the optical axis from a surface of the second lens group closest to the enlargement side to a surface of the second lens group closest to the reduction side, and Tw is a distance on the optical axis from a surface of the projection optical system closest to the enlargement side to a surface of the projection optical system closest to the reduction side.
Regarding claims 13-18, the claims are allowable based on their dependence from allowable claim 11.

Response to Arguments
Applicant’s arguments, filed on 08/31/2021, with respect to the rejection(s) of claims 1 and 4-10 under Shiokawa et al. (US Pub. No. 2018/0164554 A1) have been fully considered and are persuasive.  However, upon further consideration, a rejection in view of Shiokawa et al. is still proper in view of the annotated Figure 6 presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
11/05/2021